DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zollo et al. (US 8,104,337).
As concerns claim 1, Zollo shows an insertable flow meter assembly (80), comprising: a flow measuring device (32) configured to be inserted into a flow passage (22) of a receiving structure (14), wherein the flow measuring device is configured to enable determination of a flow rate of fluid through the flow passage (sleeve 32 directs the flow of production fluid from production passage 22 into measurement device 50 to enable the measurement device to determine a flow rate of the production fluid; col 4, In 60 - col 5, In 8), the flow measuring device is formed as a single continuous structure (Fig. 1C), and an outer cross-section of at least a portion of the flow measuring device is configured to be substantially the same as an inner cross-section of the flow passage (Fig. 1B); and an end cap (18) configured to engage an exterior surface of the receiving structure and to couple to the receiving structure at an end of the flow passage (Fig. 1B), wherein the end cap is configured to substantially seal the end of the flow passage (Fig. 1B), and the end cap is configured to block movement of the flow measuring device out of the end of the flow passage (Fig. 1B).
As concerns claim 2, Zollo shows wherein the flow measuring device comprises a venturi (col 4, In 37-41).
As concerns claim 5, Zollo shows wherein the end cap (18) is not structurally coupled to the flow measuring device (Fig. 1B & 1C).
As concerns claim 6, Zollo shows wherein the flow measuring device has an annular recess configured to receive a seal (44) configured to substantially block flow of the fluid around the flow measuring device along the flow passage (Fig. 1B & 1C).
As concerns claim 7, Zollo shows wherein the flow measuring device has an outlet (84) configured to expel the fluid substantially perpendicularly to a direction of flow of the fluid through the flow passage (Fig. 1B & 1C).
As concerns claim 8, Zollo shows at least one fastener configured to couple the end cap to the receiving structure (Fig. 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 10,184,310) and further in view of Zollo et al.
As concerns claim 15, McHugh shows a choke assembly (62), comprising: an inlet flow passage (92) configured to receive fluid; an intermediate flow passage (80) offset from the inlet flow passage and configured to receive the fluid from the inlet flow passage; an outlet flow passage (90) configured to receive the fluid from the intermediate flow passage; a valve assembly (76) configured to control flow of the fluid through the outlet flow passage; and a flow meter assembly, comprising: a flow measuring device (68) disposed within the intermediate flow passage, wherein the flow measuring device is configured to enable determination of a flow rate of the fluid through the intermediate flow passage, and the flow measuring device is formed as a single continuous structure (Fig. 5).  McHugh discloses the claimed invention except for an insertable flow meter assembly, comprising: wherein an outer cross-section of the flow measuring device is substantially the same as an inner cross-section of the intermediate flow passage; and an end cap engaged with an exterior surface of a body of the choke assembly and coupled to the body of the choke assembly at an end of the intermediate flow passage, wherein the end cap is configured to substantially seal the end of the intermediate flow passage, and the end cap is configured to block movement of the flow measuring device out of the end of the intermediate flow passage.  Zollo teaches an insertable flow meter assembly (30), comprising: a flow measuring device (32) configured to be inserted into a flow passage (22) of a receiving structure (14), wherein the flow measuring device is configured to enable determination of a flow rate of fluid through the flow passage (sleeve 32 directs the flow of production fluid from production passage 22 into measurement device 50 to enable the measurement device to determine a flow rate of the production fluid; col 4, In 60 - col 5, In 8), the flow measuring device is formed as a single continuous structure (Fig. 1C), and an outer cross-section of at least a portion of the flow measuring device is configured to be substantially the same as an inner cross-section of the flow passage (Fig. 1B); and an end cap (18) configured to engage an exterior surface of the receiving structure and to couple to the receiving structure at an end of the flow passage (Fig. 1B), wherein the end cap is configured to substantially seal the end of the flow passage (Fig. 1B), and the end cap is configured to block movement of the flow measuring device out of the end of the flow passage (Fig. 1B).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McHugh, as taught by Zollo, to include an insertable flow meter assembly for the expected benefit of allowing the flow measuring device to be removable from the choke assembly to perform maintenance, repair, or replacement when needed.  Thus, one of ordinary skill in the art would have recognized that using an insertable flow meter assembly in the choke assembly would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the choke assembly design.
As concerns claim 16, McHugh shows wherein the flow measuring device comprises a venturi (68).
As concerns claim 19, the combination teaches wherein the end cap (Zollo: 18) is not structurally coupled to the flow measuring device (Zollo: Fig. 1B & 1C).
As concerns claim 20, McHugh shows a first flow passage (86) and a second flow passage (82), wherein: the first flow passage extends substantially perpendicularly from the inlet flow passage, and the first flow passage is configured to receive the fluid from the inlet flow passage (Fig. 5 & 6); the intermediate flow passage extends substantially perpendicularly from the first flow passage, and the intermediate flow passage is configured to receive the fluid from the first flow passage (Fig. 5); the second flow passage extends substantially perpendicularly from the intermediate flow passage, and the second flow passage is configured to receive the fluid from the intermediate flow passage (Fig. 5); and the outlet flow passage is configured to receive the fluid from the second flow passage (Fig. 5).
Allowable Subject Matter
Claims 9-14 are allowed over the prior art of record.
Claims 3, 4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Zollo fails to disclose, teach, or suggest an outer cross-section of at least a portion of the flow measuring device is configured to be substantially the same as an inner cross-section of the flow passage, the examiner respectfully disagrees.  First, Zollo shows in Fig. 1B wherein an outer cross-section of a flow measuring device (30, 32) is configured to be substantially the same as an inner cross-section of a flow passage (22) of a receiving structure (14), and in Fig. 1B-1D wherein a seal (44) is provided in an annular recess in the flow measuring device (32) such that the outer surface of the seal is substantially the same as the outer cross-section of the flow measuring device.  Second, applicant’s disclosure shows wherein annular recesses (108) are positioned in the outer surface of the flow measuring device (86) and are configured to receive respective seals and the seals are configured to contact the inner surface of the respective flow passage (paragraph 0044).  Thus, the flow measuring device of Zollo and the flow measuring device of applicant’s invention both have an outer cross-section which is configured to be substantially the same as an inner cross-section of the flow passage for which the flow measuring device is configured to be inserted thereto, and at least one annular recess in the outer surface which is configured to receive a seal that is configured to contact the inner surface of the flow passage.  Therefore, Zollo meets the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679